DETAILED ACTION
The following is a final office action in response to applicant’s amendment/remarks filed on 07/05/2022 for response of the office action mailed on 04/05/2022.   Claims 1-17 were cancelled and claims 18-37 were added previously.  Therefore, claims  18-37  are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

                                                                                                                                                                                                
Claims 18, 22-24, 27-28, 32-34 and 37 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by Goteti et al. (2010/0091758 as submitted in IDS), Goteti hereinafter. Goteti teaches all of the limitations of the specified claim with the following reasoning that follows. 
Re. Claims  18 and 28, Goteti teaches a method (Fig.8-9 & ¶0009 - method including splitting a data packet into two or more sub packets, scheduling each of the two or more sub packets for transmission in separate time periods) and a communication device (Fig.1, 120) comprising: a processor (Fig. 1, 160); and a memory device (Fig. 1, 125) storing instructions thereon that when executed by the processor cause the communication device to (¶0039): divide data to be transmitted into multiple data portions (Fig. 1-3 &¶0009 - method including splitting a data packet into two or more sub packets, scheduling each of the two or more sub packets for transmission in separate time periods. Fig. 1-3 &¶0011 - transmissions from a wireless terminal that transmits data packets within at least one of a plurality of time slots, the executed instructions performing steps including splitting a data packet into two or more sub packets, scheduling each of the two or more sub packets for transmission in separate time periods, and transmitting the two or more sub packets in the separate time periods, wherein an energy level needed to transmit the two or more sub packets in the separate time periods is less than an energy level needed to transmit the data packet before it is split. ); and initiate a transmission of the multiple data portions at a start of a time at which the communication device is to be activated for executing a pre-determined activity after being in an idle mode (Fig. 1-3 & ¶0007 - a device and method are provided for optimizing wireless transmission from a user equipment device by scheduling data packets for transmission in data channel time slots that are concurrent to predetermined control channel time slots configured to transmit control information. Fig. 1-3 &¶0011 - transmissions from a wireless terminal that transmits data packets within at least one of a plurality of time slots..performing steps including splitting a data packet into two or more sub packets, scheduling each of the two or more sub packets for transmission in separate time periods, and transmitting the two or more sub packets in the separate time periods. Fig. 3 ¶0062 - uplink control channel 303 includes both predetermined transmission periods 309 and predetermined non-transmission periods 308 (i.e.,  idle transmission mode) . Uplink data packet channel 301 includes two transmission periods 310 that have been delayed and/or advanced from original time slots that may have been concurrent to predetermined non-transmission control channel periods 308… To provide the user equipment device 120 the chance to not be transmitting during control channel non-transmission periods 308 (i.e.,  idle transmission mode) , the data packets on uplink data packet channel 301 have been delayed and/or advanced …allowing the user equipment 120 to be transmitting only during the predetermined control channel transmission periods 309, thereby saving power and resources. Fig. 3 ¶0064 - data transmission from the user equipment 120 is optimally scheduled based on uplink control channel 303 `wake` times, or time periods 309 when uplink control channel 303 is transmitting during predetermined periods 309. That is,  UE 120 splits a data packet into two or more sub packets and transmits the two or more sub packets only during the predetermined control channel transmission periods 309,  in  two transmission periods 310  (after being in idle mode concurrent to predetermined non-transmission control channel periods 308) as shown in Fig. 3, see the snapshot of Fig. 3 below), wherein the pre-determined activity comprises at least one data and/or signal communication in a repetitive pattern (Fig. 1-3 & ¶0007 - a device and method are provided for optimizing wireless transmission from a user equipment device by scheduling data packets for transmission in data channel time slots that are concurrent to predetermined control channel time slots configured to transmit control information.… That is , the repetitive pattern as shown in Fig. 3 for uplink data transmission (e.g., 310) in data channel time slots that are concurrent to predetermined control channel time slots (e.g., 309), not to transmit during control channel non-transmission periods 308,   thereby saving power and resources), wherein the transmission of the multiple data portion refers to a further activity of the communication device that is different from the pre-determined activity (Fig. 1-3 &¶0009 - method including splitting a data packet into two or more sub packets, scheduling each of the two or more sub packets for transmission in separate time periods. Fig. 1-3 &¶0011 - transmissions from a wireless terminal that transmits data packets within at least one of a plurality of time slots, the executed instructions performing steps including splitting a data packet into two or more sub packets, scheduling each of the two or more sub packets for transmission in separate time periods, and transmitting the two or more sub packets in the separate time periods. Fig. 1-3 & ¶0007 - a device and method are provided for optimizing wireless transmission from a user equipment device by scheduling data packets for transmission in data channel time slots that are concurrent to predetermined control channel time slots configured to transmit control information. Fig. 3 ¶0062 - uplink control channel 303 includes both predetermined transmission periods 309 and predetermined non-transmission periods 308. Uplink data packet channel 301 includes two transmission periods 310 that have been delayed and/or advanced from original time slots that may have been concurrent to predetermined non-transmission control channel periods 308… To provide the user equipment device 120 the chance to not be transmitting during control channel non-transmission periods 308, the data packets on uplink data packet channel 301 have been delayed and/or advanced …allowing the user equipment 120 to be transmitting only during the predetermined control channel transmission periods 309, thereby saving power and resources…That is, the transmission of the data portion of multiple data portions that are divided from data (i.e., original data packet) to be transmitted  is interpreted as a further activity  and the transmission of the data portion of multiple data portions occurs only during the predetermined control channel transmission periods 309,  in  two transmission periods 310  (after being in idle mode concurrent to predetermined non-transmission control channel periods 308); hence, further activity is different from the pre-determined activity (e.g., predetermined control channel transmission periods 309)).

    PNG
    media_image2.png
    477
    696
    media_image2.png
    Greyscale


Re. Claims 22 and 32, Goteti teaches claims 18 and 28.
Goteti further teaches wherein the communication device (Fig. 1) is configured to: initiate the transmission of each data portion at a time at which the communication device itself is expecting to execute the pre-determined activity; and/or 3 014511-000980execute a transmitting of each data portion during a time at which the communication device is executing parts of the pre-determined activity or the whole pre-determined activity. (Fig.1 & ¶0046 – processor 160 instructs transmission module 130 as to when to transmit the groups of data and/or data packets stored in at least one of queues 150a, 150b, and/or 150c… processor 160 determines when the predetermined control channel will be transmitting in view of the predetermined control channel transmission periods. When data is stored in one of queues 150a, 150b, and/or 150c, and during at least one predetermined control channel transmission period, processor 160 instructs transmission module 130 to transmit, on the dedicated data channel, at least one group of data packets (and/or sub-packets) stored in one of queues 150a, 150b, and/or 150c. The data in that group is then converted to a radio frequency signal and transmitted using an antenna (not shown) to Node B 110 during a predetermined control channel transmission period on the dedicated data channel. Fig.1 & ¶0047 - during predetermined control channel non-transmission periods, processor 160 instructs transmission module 130 to cease the transmission of any of the group(s) of data packets (or sub-packets) that may be stored in at least one of queues 150a, 150b, and/or 150c. At the end of the predetermined control channel non-transmission period, processor 160 evaluates whether there is data in any of queues 150a, 150b, and/or 150c. If data remains in any of the queues 150a, 150b, and/or 150c, then processor 160 may instruct transmission module 130 to transmit at least one group of data packets (and/or sub-packets) stored in one of queues 150a, 150b, and/or 150c on the dedicated data channel during a predetermined control channel transmission period.

Re. Claims 23 and 33, Goteti teaches claims 18 and 28.
Goteti further teaches wherein: each data portion has a size that is equal or smaller than a maximum size ; and/or the communication device is configured to determine the maximum size.  (¶0009 - transmitting the two or more sub packets in the separate time periods, wherein an energy level needed to transmit the two or more sub packets in the separate time periods is less than an energy level needed to transmit the data packet before it is split. ¶0044 - data packets are split is that the portions be less than a threshold amount imposed by the wireless communication standard requiring larger transmission power amplitude. ¶0072 - by splitting data packets into sub packets so that they do not trigger the requirement to be transmitted at a higher power level. A sub packet is described herein as being any portion of a packet of data that is smaller than a regular sized packet. ¶0076 - If the data to be transmitted exceeds the predetermined limit that requires greater transmission power, then assume that X=the power for 1 large data packet. By splitting the packets into 2 packets, the transmission power to transmit both of the smaller packets will be less than X…. by splitting data packets into smaller groups to be transmitted at multiple times, the present disclosure provides for a savings in transmission power. ¶0083 - by scheduling the two or more components for transmission in separate time periods such that an energy level needed to transmit the two or more components in the separate time periods is less than an energy level needed to transmit the data before it is split ).

Re. Claims 24 and 34, Goteti teaches claims 23 and 33.
Goteti further teaches wherein the communication device is configured to determine the maximum size by use of at least one of the following: an energy required for transmission of a data of a preset size (¶0009 - transmitting the two or more sub packets in the separate time periods, wherein an energy level needed to transmit the two or more sub packets in the separate time periods is less than an energy level needed to transmit the data packet before it is split. ¶0044 - data packets are split is that the portions be less than a threshold amount imposed by the wireless communication standard requiring larger transmission power amplitude. ¶0083 - by scheduling the two or more components for transmission in separate time periods such that an energy level needed to transmit the two or more components in the separate time periods is less than an energy level needed to transmit the data before it is split.   Examiner interprets to have only one of the conditions of the limitation to be met as recited in the claim limitation); a time required for connection setup for data communication and/or time required for connection release; an average data throughput expected for a data transmission; an average current consumption consumed with regard to connection setup for data communication, operating in an active state, and/or connection release; a time required for the communicating of data; and/or an average current consumed for the communicating data.

Re. Claims 27 and 37, Goteti teaches claims 18 and 28.
Goteti further teaches wherein the pre-determined activity comprises at least one of the following: a paging activity; a radio channel measurement activity; a tracking area update activity; a routing area update activity; a synchronization activity; a location area update activity; a pilot signal transmission activity; a pilot signal reception activity (Fig.1-2 & ¶0058 - Uplink control channel 203,.. may be described as essentially a `pilot` channel for channel estimation.  … ¶0059 - The periods of transmission comprise predetermined transmission periods 209 for transmission of pilot information (i.e., information on timing and power, among other potential control information….. the uplink control channel 203 also includes transmission periods 209a for pilot information that is transmitted when the uplink data channel 201 transmits data……. Examiner interprets to have only one of the conditions of the limitation to be met as recited in the claim limitation); a device-to-device discovery signal reception; a device-to-device discovery signal transmission; a system information transmission activity; and/or a system information reception activity.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 19-21 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Goteti,  in view of Anderson et al. (2012/0120815), Anderson hereinafter.

Re. Claims  19 and 29, Goteti  teaches claim 18 and 28.
Yet, Goteti  does not expressly teach wherein the communication device is configured to: execute an examination of said data to be transmitted; and/or determine whether the data to be transmitted is appropriate to be transmitted during the time at which the communication device is to be activated for executing a pre-determined activity.
 However, in the analogous art, Anderson explicitly discloses wherein the communication device is configured to: execute an examination of said data to be transmitted; and/or determine whether the data to be transmitted is appropriate to be transmitted during the time at which the communication device is to be activated for executing a pre-determined activity. (Fig. 8/12 & ¶0023 -  The base station uses knowledge of a UE's DRX pattern (e.g., sequence of wake-up intervals of the device) when determining times to transmit to a wireless device that is in a DRX mode.  For example, a base station determines a time in which the wireless device will be actively listening for a transmission.) 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Goteti’s invention of a transmission scheduling optimization mechanism to include Anderson’s invention of managing wireless communications, because it provides a mechanism for selectively transition between different listening states by using different DRX parameters for both latency-sensitive and latency-tolerant applications as used by a wireless device in a wireless communication network (¶0016, Anderson).

Re. Claims 20 and 30, Goteti and Anderson  teach claims  19 and 29.
Goteti further teaches wherein: said examination comprises: a data size examination, in which the communication device is configured to examine whether the data to be transmitted has a data size that is smaller than or equal a data size threshold (¶0044 - data packets are split is that the portions be less than a threshold amount. ¶0083 - a large data packet might be both split into two components that each individually possess a data quantity that is less than a threshold.  Examiner interprets to have only one of the conditions of the limitation to be met as recited in the claim limitation); and/or a data portion number examination, in which the communication device is configured to examine whether a number of the data portions that would be obtained when dividing the data to be transmitted into at least one portion is smaller than or equal a data portion number threshold; and/or the communication device is configured to determine that the data to be transmitted is appropriate to be transmitted during the time, at which the communication device is activated for executing the pre-determined activity if: the data size of the data to be transmitted is smaller than or equal the data size threshold; and/or the number of the data portions that would be obtained when dividing the data to be transmitted into at least one portion is smaller than or equal the data portion number threshold.

Re. Claims 21 and 31, Goteti and Anderson  teach claims 19 and 29 .
Goteti further teaches wherein: the communication device is configured to execute the dividing of the data to be transmitted into at least one data portion and the transmitting of each data portion if the data to be transmitted is appropriate to be transmitted during the time, at which the device is activated for executing a pre-determined activity; and/or the communication device is configured to execute said examination for each entry of a transmission buffer (Fig.1 & ¶0043 - may split a data packet from an original transmission schedule serviced by queue 150a to a new transmission schedule serviced by multiple queues, e.g., queues 150b and 150c…. selector 140 may send a first part of the data packet to a first queue representing a first data channel time slot and may also send a second or subsequent part of the data packet to a second queue and/or additional queues representing at least one other data channel time slot. Fig.1 & ¶0046 - processor 160 determines when the predetermined control channel will be transmitting in view of the predetermined control channel transmission periods. When data is stored in one of queues 150a, 150b, and/or 150c, and during at least one predetermined control channel transmission period, processor 160 instructs transmission module 130 to transmit, on the dedicated data channel, at least one group of data packets (and/or sub-packets) stored in one of queues 150a, 150b, and/or 150c. The data in that group is then converted to a radio frequency signal and transmitted using an antenna (not shown) to Node B 110 during a predetermined control channel transmission period on the dedicated data channel. Fig.1 & ¶0047 - during predetermined control channel non-transmission periods, processor 160 instructs transmission module 130 to cease the transmission of any of the group(s) of data packets (or sub-packets) that may be stored in at least one of queues 150a, 150b, and/or 150c. At the end of the predetermined control channel non-transmission period, processor 160 evaluates whether there is data in any of queues 150a, 150b, and/or 150c. If data remains in any of the queues 150a, 150b, and/or 150c, then processor 160 may instruct transmission module 130 to transmit at least one group of data packets (and/or sub-packets) stored in one of queues 150a, 150b, and/or 150c on the dedicated data channel during a predetermined control channel transmission period.)

Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Goteti,  in view of Au et al. (2016/0227481), Au hereinafter.

Re. Claim 25 and 35, Goteti teaches claims 18 and 28.  
Yet, Goteti  does not expressly teach wherein the communication device is configured to transmit each data portion via a light connection.
However, in the analogous art, Au explicitly discloses wherein the communication device is configured to transmit each data portion via a light connection. (Fig.1 & ¶0017 –  The eco state may support always-on connections by permitting some message traffic for non-session based applications. Wireless terminals may maintain a closer association to the wireless network 31 in the eco state than before, as light traffic can be exchanged intermittently in a grant-free/scheduling-free transmission mode….eco state may  support data transmission and reception with a light connection management mechanism… eco state may employ a semi-persistent and/or persistent scheduling with semi-static link adaptation and/or a grant-free transmission mechanism. Fig.5 & ¶0057 - at step 5-5, the wireless device 51 responds with measurement related information on a more frequent basis than the relatively infrequent basis.  ... the network node 52 can then transmit the data to the wireless device 51 in the eco state at step 5-6.).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Goteti’s invention of a transmission scheduling optimization mechanism to include Au’s invention of a system and a method for a wireless device to receive data in an echo state, because it provides a mechanism in minimizing signaling overheads in transitioning from an energy saving state to an active state by enabling echo state for the wireless device in receiving unicast notification from a network. (¶0002/¶0005, Au)
Claim 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Goteti,  in view of Bangolae et al. (2016/0057797, as submitted in IDS), Bangolae hereinafter.

Re. Claim 26 and 36, Goteti teaches claims 18 and 28.
Goteti further teaches wherein: the communication device ( Fig. 1) is configured to, based on whether at least two data portions are obtained by dividing the data to be transmitted into at least one data portion  (Fig.8-9 & ¶0009 - method including splitting a data packet into two or more sub packets, scheduling each of the two or more sub packets for transmission in separate time periods. ¶0076 - If the data to be transmitted exceeds the predetermined limit that requires greater transmission power, then assume that X=the power for 1 large data packet. By splitting the packets into 2 packets, the transmission power to transmit both of the smaller packets will be less than X…. by splitting data packets into smaller groups to be transmitted at multiple times, the present disclosure provides for a savings in transmission power);
Yet, Goteti  does not expressly teach maintain a connection established and/or used for a transmission of a first data portion of the at least two data portions, and to re-use said connecting for a transmission of a further data portion of the at least two data portions.
However, in the analogous art, Bangolae explicitly discloses  maintain a connection established and/or used for a transmission of a first data portion of the at least two data portions (Fig. 1/Fig. 7 & ¶0026 - UE may communicate an RRC connection request message to the eNB. The RRC connection establishment message may include an establishment cause of small data. In general, the eNB may determine an amount of resources and/or priority level that is needed for the UE based on the establishment cause received from the UE. The eNB may subsequently communicate an SDRB  (small data radio bearer) configuration in an RRC connection setup message. Also, see 710 in Fig. 7) and re-use said connecting for a transmission of a further data portion of the at least two data portions (Fig. 7 & ¶0044 - The computer circuitry can be further configured to maintain UE context information for the SDRB (small data radio bearer), at the UE, while the UE is in the power saving mode, as in block 730. The computer circuitry may be configured to reestablish the SDRB (small data radio bearer)  using the UE context information when the UE awakes from the power saving mode to enable the UE to communicate the small data on the SDRB to the eNB, as in block 740).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Goteti’s invention of a transmission scheduling optimization mechanism to include Bangolae’s invention of a system and a method for small data communications, because it provides a mechanism in minimizing signaling overheads along with network loads when a large number of MTC devices exchange small data frequently with serving access nodes/serving stations in a wide area network (WAN) (¶0002-¶0003, Bangolae)

Response to Arguments

Earlier claim objections (minor issues) have been withdrawn following amended claim languages. 
Applicant's arguments filed on 07/05/2022 have been fully considered but they are not persuasive. 

Regarding arguments in pages 13-16,  for independent claim 18 , applicant argues that Goteti fails to teach, “divide data to be transmitted into multiple data portions”; see page 13.

Examiner respectfully disagrees with the applicant. Goteti discloses a method including splitting a data packet into two or more sub packets, scheduling each of the two or more sub packets for transmission in separate time periods. See ¶0009 along with Fig. 1-3. Goteti further discloses,   transmissions from a wireless terminal that transmits data packets within at least one of a plurality of time slots, performing steps includes splitting a data packet into two or more sub packets, scheduling each of the two or more sub packets for transmission in separate time periods, and transmitting the two or more sub packets in the separate time periods. See ¶0011 along with Fig. 1-3. Therefore, Goteti teaches that divide data to be transmitted into multiple data portions (Fig. 1-3 & ¶0009/¶0011). 

Applicant further argues that Goteti fails to teach, “initiate a transmission of the multiple data portions at a start of a time at which the communication device is to be activated for executing a pre-determined activity after being in an idle mode”; see page 13.

Examiner respectfully disagrees with the applicant. Goteti discloses a system and a method for optimizing wireless transmission from a user equipment device by scheduling data packets for transmission in data channel time slots that are concurrent to predetermined control channel time slots configured to transmit control information. See ¶0007 along with Fig. 1-3. Goteti further discloses, transmissions from a wireless terminal that transmits data packets within at least one of a plurality of time slots, performing steps includes splitting a data packet into two or more sub packets, scheduling each of the two or more sub packets for transmission in separate time periods, and transmitting the two or more sub packets in the separate time periods, see ¶0011 along with Fig. 1-3. Goteti also discloses that uplink control channel 303 includes both predetermined transmission periods 309 and predetermined non-transmission periods 308 (i.e.,  idle transmission mode) . Uplink data packet channel 301 includes two transmission periods 310 that have been delayed and/or advanced from original time slots that may have been concurrent to predetermined non-transmission control channel periods 308… To provide the user equipment device 120 the chance to not be transmitting during control channel non-transmission periods 308 (i.e.,  idle transmission mode), the data packets on uplink data packet channel 301 have been delayed and/or advanced …allowing the user equipment 120 to be transmitting only during the predetermined control channel transmission periods 309, thereby saving power and resources. See ¶0062 along with Fig. 3. Goteti further discloses that data transmission from the user equipment 120 is optimally scheduled based on uplink control channel 303 `wake` times, or time periods 309 when uplink control channel 303 is transmitting during predetermined periods 309. See ¶0064 along with Fig. 3. Therefore, Goteti teaches that initiate a transmission of the multiple data portions at a start of a time at which the communication device is to be activated for executing a pre-determined activity after being in an idle mode (Fig. 1-3 & ¶0007/¶0011/¶0062/¶0064).

In summary, UE 120 (e.g., Fig.1 ) splits a data packet into two or more sub packets and transmits the two or more sub packets only during the predetermined control channel transmission periods 309,  in  two transmission periods 310  (after being in idle mode concurrent to predetermined non-transmission control channel periods 308) as shown in Fig. 3, quite contrary to applicant’s remarks at least in pages 13-16 as submitted on 07/05/2022, in regards to independent claim 18.

The snapshot of Fig.3 is reproduced below (from Goteti’s reference as used for §102rejection) in support of the limitations as mapped for §102 rejection along with detailed explanation as expressed supra.

    PNG
    media_image2.png
    477
    696
    media_image2.png
    Greyscale


Regarding arguments in page 17,  for dependent claims 22-24, 27, 29, 32-34 and 37, there is no specific allegations of those dependent claims,  the rebuttal,  therefore,  moot.

Regarding arguments in pages 17-19,  for dependent claims 19-21 and 29-31, Anderson disclosed the claimed features as outlined in the claims and the applicant is silent on the disclosures made by Anderson as pointed out in §103 rejection. Applicant, is, however, arguing that Anderson’s reference does not disclose anything pertaining to “divide data to be transmitted into multiple data portions”,  and “initiate a transmission of the multiple data portions at a start of a time at which the communication device is to be activated for executing a pre-determined activity after being in an idle mode”. Examiner respectfully disagrees with the applicant. Claim limitations  pertaining to features such as “divide data to be transmitted into multiple data portions”, and  “initiate a transmission of the multiple data portions at a start of a time at which the communication device is to be activated for executing a pre-determined activity after being in an idle mode” are taught by Goteti as pointed out in §102 rejection. Applicant is respectfully reminded that the dependent claims 19-21 and 29-31 are unpatentable over Goteti , in view of Anderson. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Regarding arguments in pages 17-19,  for dependent claims 25 and 35, Au disclosed the claimed features as outlined in the claims and the applicant is silent on the disclosures made by Au as pointed out in §103 rejection. Applicant, is, however, arguing that Au’s reference does not disclose anything pertaining to “divide data to be transmitted into multiple data portions”,  and “initiate a transmission of the multiple data portions at a start of a time at which the communication device is to be activated for executing a pre-determined activity after being in an idle mode”. Examiner respectfully disagrees with the applicant. Claim limitations  pertaining to features such as “divide data to be transmitted into multiple data portions”, and  “initiate a transmission of the multiple data portions at a start of a time at which the communication device is to be activated for executing a pre-determined activity after being in an idle mode” are taught by Goteti as pointed out in §102 rejection. Applicant is respectfully reminded that the dependent claims 25 and 35 are unpatentable over Goteti , in view of Au. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Regarding arguments in pages 17-19,  for dependent claims 26 and 36, Bangolae disclosed the claimed features as outlined in the claims and the applicant is silent on the disclosures made by Bangolae as pointed out in §103 rejection. Applicant, is, however, arguing that Bangolae’s reference does not disclose anything pertaining to “divide data to be transmitted into multiple data portions”,  and “initiate a transmission of the multiple data portions at a start of a time at which the communication device is to be activated for executing a pre-determined activity after being in an idle mode”. Examiner respectfully disagrees with the applicant. Claim limitations  pertaining to features such as “divide data to be transmitted into multiple data portions”, and  “initiate a transmission of the multiple data portions at a start of a time at which the communication device is to be activated for executing a pre-determined activity after being in an idle mode” are taught by Goteti as pointed out in §102 rejection. Applicant is respectfully reminded that the dependent claims 26 and 36 are unpatentable over Goteti , in view of Bangolae. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

For these reasons, it is maintained that independent claim 18 is anticipated by Goteti et al. (2010/0091758 as submitted in IDS).
For similar reasons, it is maintained that independent claim 28 is anticipated by Goteti et al. (2010/0091758 as submitted in IDS).

As all other dependent claims depend either directly or indirectly from the independent claim  18  and 28,  similar rationale also applies to all respective dependent claims.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467